Exhibit 24 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Tae Heum Jeong, a true and lawful attorney-in-fact and agent, with full power to him (including the full power of substitution and resubstitution), to sign for him or her and in his or her name, place and stead, in the capacity or capacities set forth below, (1) the Annual Report on Form 10-K for the fiscal year ended December 31, 2012 to be filed by Rexahn Pharmaceuticals, Inc. (the “Company”) with the Securities and Exchange Commission (the “Commission”) pursuant to Section 13 of the Securities Exchange Act of 1934, as amended, and (2) any amendments to the foregoing Annual Report, and to file the same, with all exhibits thereto and other documents in connection therewith, with the Commission, granting unto said attorney-in-fact and agent, full power and authority to do and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent, or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Signature Title Date /s/ Peter D. Suzdak Chief Executive Officer March 22, 2013 Peter D. Suzdak /s/ Tae Heum Jeong Chief Financial Officer, Secretary and Director March 22, 2013 Tae Heum Jeong /s/ Chang H. Ahn Chairman March 22, 2013 Chang H. Ahn /s/ Peter Brandt Director March 22, 2013 Peter Brandt /s/David McIntosh Director March 22, 2013 David McIntosh /s/ Charles Beever Director March 22, 2013 Charles Beever /s/ Kwang Soo Cheong Director March 22, 2013 Kwang Soo Cheong /s/ Richard Kivel Director March 22, 2013 Richard Kivel /s/ Si Moon Hwang Director March 22, 2013 Si Moon Hwang
